DETAILED ACTION
Claims 1-6, 10, and 12-19 are presented for examination, wherein claims 16-19 are withdrawn. Claims 7-9 and 11 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al (WO 2017/010093, with citations to US 2018/0198126).
Regarding newly amended independent claim 1, Fukumine teaches a slurry composition for a secondary battery electrode, especially a positive electrode, and a secondary battery, said slurry with improved dispersion of a conductive material when used in production of a slurry composition for a secondary battery electrode that enables sufficient improvement of battery characteristics of a secondary battery and a secondary battery having excellent battery characteristics such as output characteristics (e.g. ¶¶ 0001, 09-15, and 33), reading on “positive electrode slurry composition for a secondary battery,” said slurry comprising:
(1)	a positive electrode active material (e.g. ¶¶ 0009-10, 14, 22-23, 36, and 94-95), reading on “a positive electrode active material;”
(2)	a conductive material, such as single-walled or multi-walled carbon nanotubes, wherein said conductive material has a BET specific surface area 100-2,500 m2/g, such as 150 m2/g or more and 2,500 m2/g or less, and an example of multi-walled nanotubes with a specific surface area of 200 m2/g (e.g. ¶¶ 0014-15, 22-24, 28-29, 32-33, 91, 97-98, 107-108, 200), establishing a prima facie case of obviousness of the claimed range, e.g. MPEP § 2144.05(I), reading on the newly amended limitation “carbon-nanotubes having a specific surface area measured by a Brunauer-Emmett-Teller (BET) of 150 m2/g to 190 m2/g,”
alternatively, said example of multi-walled carbon nanotubes with a specific surface area of 200 m2/g (e.g. supra) is sufficiently close to the upper range of the claimed range to establish a prima facie case of obviousness of the claimed range, e.g. MPEP § 2144.05(I), reading on said newly amended limitation;
 (3)	a binder comprising a “copolymer (A)” and an “other polymer,” wherein said “other polymer” is used in conjunction with said copolymer (A), wherein said other polymer may be polyacrylonitrile, polymethyl methacrylate, and fluorine-containing polymers such as polyvinylidene fluoride (e.g. ¶¶ 0014-15, 17, 19-20, 22-24, 28, 32-36, and 113), said “other polymer” reading on “a binder;” and,
(4)	said binder comprising said “copolymer (A)” and said “other polymer” (e.g. supra),
wherein said “copolymer (A)” comprises a linear alkylene structural unit represented by the chemical formula –CH2– and a nitrile group-containing monomer unit as repeating units (e.g. ¶¶ 0014-15, 17, 19-20, 22-24, 28, 32-36, and 39-42),
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit, wherein said conjugated diene monomer may be conjugated diene compounds having a carbon number of 4 or more such as 1,3-butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, or a combination thereof, said alkylene structural unit in said copolymer (A) is preferably e.g. 60 to 80 mass % (e.g. ¶¶ 0035-40 and 42-51, compared with instant specification, at e.g. ¶¶ 0046-47) and
wherein nitrile group-containing monomer unit may be acrylonitrile, methacrylonitrile, or a combination thereof, said nitrile group-containing monomer unit in said copolymer (A) is preferably e.g. 20 to 40 mass % (e.g. ¶¶ 0035-40 and 53-56, compared with instant specification, at e.g. ¶¶ 0048-49),
said “copolymer (A)” reading on “a nitrile-based copolymer … does not contain a functional group other than a cyano group … ,”
but does not expressly teach “copolymer (A)” has the claimed property “has an electrolyte solution swelling degree defined by Equation (1) of 200% or less … :
electrolyte solution swelling degree (%)={(W1−W0)/W0}×100	Equation (1)
wherein, in Equation (1), W0 is an initial weight of a polymer film prepared from the nitrile-based copolymer, and W1 is a weight of the polymer film which is measured after storing the polymer film at 60° for 48 hours in an electrolyte solution.”
However, Fukumine teaches an identical or substantially identical composition, establishing a prima facie case of anticipation or obviousness, e.g. MPEP § 2112.01.

Regarding the newly added limitation “the positive electrode slurry composition has a solid content concentration of 70 wt % to 75 wt %,” incorporating the limitation of former claim 11, Fukumine teaches an example of forming said slurry includes adding 100 parts of acetylene black conductive material, 20 parts of binder, and an appropriate amount of NMP solvent to form a dispersion liquid with a solid content of 12% (12 parts of solid content to 88 parts of solvent), and subsequently adding 100 parts of LiCo2 active material with 4 parts in terms of solid content of said conductive material dispersion liquid (e.g. ¶¶ 0185-187), sufficiently close to the claimed range to form a prima facie case of obviousness, see also e.g. MPEP § 2144.05(I), reading on said newly added limitation.

Regarding the claimed property of newly added limitation “the nitrile-based copolymer has a weight-average molecular weight of 200,000 g/mol to 300,000 g/mol,” Fukumine teaches the molecular weight of said “copolymer (A)” is adjusted to affect the Mooney viscosity, to ensure said copolymer (A) is properly adsorbs onto the surface of said conductive material, properly sufficiently inhibits aggregation of said conductive material, and favorably disperses the conductive material in said slurry (e.g. ¶¶ 0077-78), but does not expressly teach the claimed property. 
However, it would have been obvious to a person of ordinary skill in the art to adjust the molecular weight of the “copolymer (A)” to within the claimed range since Fukumine teaches it is a result-effective variable, see also MPEP § 2144.05(II) and instant specification, at e.g. ¶0052.
Further, the taught molecular weight is used to inhibit aggregation of said conductive material and favorably disperse the conductive material in said slurry, similar to the claimed invention, noting instant specification teaches “[w]hen the weight-average molecular weight of the nitrile-based copolymer satisfies the above range, the conductive agent may be uniformly dispersed even if a small amount of the nitrile-based copolymer is used, and, since an excessive increase in viscosity of the solution may be prevented during the dispersion of the conductive agent, it is advantageous in the process” (¶0052, emphasis added).
Fukumine reading on said newly added limitation.
Regarding claims 2-4 and 6, Fukumine teaches the slurry of claim 1, wherein said “copolymer (A)” comprises said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units,
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit, wherein said conjugated diene monomer may be conjugated diene compounds having a carbon number of 4 or more such as 1,3-butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, or a combination thereof, said alkylene structural unit in said copolymer (A) is preferably e.g. 60 to 80 mass %, and
wherein nitrile group-containing monomer unit may be acrylonitrile, methacrylonitrile, or a combination thereof, said nitrile group-containing monomer unit in said copolymer (A) is preferably e.g. 20 to 40 mass % (e.g. supra),
reading on “the nitrile-based copolymer is a nitrile-based binary copolymer having an α,β-unsaturated nitrile-derived unit and a hydrogenated conjugated diene-derived unit” (claim 2) and “the nitrile-based copolymer is composed of a repeating unit represented by [Formula 1] and a repeating unit represented by [Formula 2]” (claim 6) plus establishing a prima facie case of obviousness of the claimed ranges, e.g. MPEP § 2144.05(I), reading on “the nitrile-based binary copolymer comprises 60 wt % to 80 wt % of the hydrogenated conjugated diene-derived unit and 20 wt % to 40 wt % of the α,β-unsaturated nitrile-derived unit” (claim 3) and “the nitrile-based binary copolymer comprises 65 wt % to 75 wt % of the hydrogenated conjugated diene-derived unit and 25 wt % to 35 wt % of the α,β-unsaturated nitrile-derived unit” (claim 4).
Regarding claim 5, Fukumine teaches the slurry of claim 2, wherein said “copolymer (A)” comprising said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units, wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit (e.g. supra), suggesting the hydrogenation of the resulting copolymer is at or about 100%, reading on “the nitrile-based binary copolymer has a hydrogenation rate of the conjugated diene-derived unit of 90% or more.”
Regarding claim 8, Fukumine teaches the slurry of claim 1, wherein said conductive material may be single-walled or multi-walled carbon nanotubes, wherein said conductive material has a BET specific surface area 100-2,500 m2/g (e.g. supra), establishing a prima facie case of obviousness of the claimed range, e.g. MPEP § 2144.05(I), reading on “the carbon-based conductive agent is carbon nanotubes having a specific surface area (BET) of 150 m2/g to 200 m2/g.”
Regarding newly amended claim 10, Fukumine teaches the slurry of claim 1, wherein said conductive material is present in the amount of e.g. 0.1-3% of the solid content, wherein said conductive material may be single-walled or multi-walled carbon nanotubes; said binder is present in the amount of e.g. 0.45-2% of the solid content, wherein the proportion of said “other polymer” of said binder is e.g. 30-95% and the proportion of said “copolymer (A)” is e.g. 5-70%; and, said positive electrode active material is implied to be the balance of the solid content (e.g. ¶¶ 0109, 114-115, and 184-187), establishing a prima facie case of obviousness of the claimed ranges, e.g. MPEP § 2144.05(I), reading on the newly amended limitation “96 parts by weight to 98.5 parts by weight of the positive electrode active material, 0.1 part by weight to 2 parts by weight of the carbon nanotubes, 1.2 parts by weight to 2 parts by weight of the binder, and 0.02 part by weight to 2 parts by weight of the nitrile-based copolymer based on 100 parts by weight of a total solid content in the positive electrode slurry composition.”
Regarding claim 15, Fukumine teaches the slurry of claim 1, wherein said “copolymer (A)” comprises said linear alkylene structural unit represented by the chemical formula –CH2– and said nitrile group-containing monomer unit as repeating units,
wherein said alkylene structural unit can be introduced into the copolymer (A) by producing a copolymer from a monomer composition containing a conjugated diene monomer, and hydrogenating the resultant copolymer to convert a conjugated diene monomer unit to an alkylene structural unit, wherein said conjugated diene monomer may be conjugated diene compounds having a carbon number of 4 or more such as 1,3-butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, or a combination thereof, said alkylene structural unit in said copolymer (A) is preferably e.g. 60 to 80 mass %, and
wherein nitrile group-containing monomer unit may be acrylonitrile, methacrylonitrile, or a combination thereof, said nitrile group-containing monomer unit in said copolymer (A) is preferably e.g. 20 to 40 mass % (e.g. supra), but does not expressly teach the limitation “the nitrile-based copolymer has the electrolyte solution swelling degree of 141% to 200%.
However, Fukumine teaches an identical or substantially identical composition, establishing a prima facie case of anticipation or obviousness, e.g. MPEP § 2112.01.

Regarding claims 12-14, Fukumine is applied as provided supra, with the following modifications.
Still regarding independent claim 12, Fukumine teaches said positive electrode formed from said slurry coated onto a positive electrode current collector to form a positive electrode active material layer (e.g. ¶¶ 0038, 127-137, 143, and 188 plus supra), reading on “positive electrode comprising a positive electrode active material layer formed by using the positive electrode slurry composition of claim 1.”
Still regarding independent claim 13, Fukumine teaches said secondary battery comprising said positive electrode, negative electrode, separator, and an electrolyte (e.g. ¶¶ 0140-14-149 plus e.g. supra), reading on “secondary battery comprising the positive electrode of claim 12, a negative electrode, a separator, and an electrolyte.”
Still regarding claim 14, Fukumine teaches the secondary battery of claim 13, wherein but does not expressly teach the claimed property “a resistance increase rate measured after storage of the secondary battery at 60° C. for 4 weeks is 20% or less.”
However, Fukumine teaches a substantially identical secondary battery, establishing a prima facie case of obviousness, e.g. MPEP § 2112.01.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following.
Fukumine does not teach or suggest the claimed solid content concentration of 70 wt % to 75 wt %. In addition, Fukumine also fails to disclose the weight-average molecular weight. Fukumine merely discloses that the Mooney viscosity of the copolymer (A) is 40 or less. According to paragraph [0042] of Fukumine, the Mooney viscosity is a value that depends on the amount of chain transfer agent used, a straight-chain rate, etc., and it is not considered to be a value that can be directly converted to a weight-average molecular weight. Accordingly, Applicant respectfully requests withdrawal of the rejection. 

(Remarks, at 8:1.)
In response, the examiner respectfully notes that the taught solids concentration is sufficiently close to establish a prima facie case of obviousness.
Second, the examiner respectfully refers supra. Further, the examiner respectfully notes that said molecular weight is result-effective on the Mooney viscosity, which affects the uniform dispersion of the components in the slurry, expressly including said conductive material (e.g. ¶¶ 0077-78), noting the difficulty in the prior art was in getting a conductive material, such as carbon nanotubes to be uniformly dispersed (e.g. ¶¶ 0009-15, 17, 20, 22-24, 28-29, 37, and 74-75). Similarly, the instant specification teaches “[w]hen the weight-average molecular weight of the nitrile-based copolymer satisfies the above range, the conductive agent may be uniformly dispersed even if a small amount of the nitrile-based copolymer is used, and, since an excessive increase in viscosity of the solution may be prevented during the dispersion of the conductive agent, it is advantageous in the process” (¶0052, emphasis added).
Second, the applicants allege the following.
The claimed property of electrolyte swelling degree of 200% is not inherent. The Examiner admitted that this is not expressly taught.

The claimed electrolyte swelling degree is a value determined by the comprehensive action of the ratio of acrylonitrile to butadiene, the degree of hydrogenation, and the weight average molecular weight.

According to paragraph [0057] of the present application, the nitrile-based copolymer may have a weight-average molecular weight of 200,000 g/mol to 350,000 g/mol, particularly 200,000 g/mol to 300,000 g/mol, and more particularly 200,000 g/mol to 250,000 g/mol. Further, Comparative Preparation Example 2 of the present application discloses experimental data showing that the electrolyte swelling coefficient is significantly increased to 356% when the weight-average molecular weight is 310,000 g/mol even in the case of a binary copolymer of acrylonitrile and hydrogenated butadiene. 

Comparative Preparation Example 2 
0.08 part by weight of a nitrile-based copolymer (weight-average molecular weight: 310,000 -/mol) in which acrylonitrile and hydrogenated butadiene were polymerized at a weight ratio of 40:60, 0.4 part by weight of carbon nanotubes having a specific surface area of 185 m2/g, 1.5 parts by weight of PVdF, and 98.02 parts by weight of a Li[Nio.6Coo.2Mno.2]02 positive electrode active material were mixed, and a N-methylpyrrolidone (NMP) solvent was 
used to prepare positive electrode slurry composition E having a solid content of 72 wt%. 


    PNG
    media_image1.png
    421
    776
    media_image1.png
    Greyscale


Table 2 and Fig. 2 of the present application discloses experimental data showing that when the conditions of the electrolyte swelling coefficient of a nitrile-based copolymer and the specific surface area of a conductive material are “simultaneously” met, the high temperature characteristics, particularly, resistance characteristics when exposed to a high temperature, are significantly improved. 

Specifically, Comparative Example 4 discloses that even when the swelling degree of the nitrile-based copolymer is 200% or less, the capacity retention after high-temperature storage is significantly degraded when the specific surface area of the conductive material exceeds 200m2/g, and Comparative Example 2 discloses that even if the specific surface area of the conductive material satisfies the range of the claimed range, the capacity retention after high-temperature storage is significantly degraded in the case of using a nitrile-based copolymer with an electrolyte swelling degree exceeding 200%. 

    PNG
    media_image2.png
    614
    1042
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    693
    987
    media_image3.png
    Greyscale


In Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1348 (Fed. Cir. 2017), the Federal Circuit held that the use of inherency in the context of obviousness must be carefully circumscribed because “that which may be inherent is not necessarily known and that which is unknown cannot be obvious.” Using this rationale, the Federal Circuit reversed the PTAB’s finding and emphasized the PTAB’s error in dismissing inherent properties of the claimed invention without further consideration of unpredictability and unexpectedness. 

Fukumine fails to disclose the weight-average molecular weight. Therefore, the nitrile-based copolymer of Fukumine cannot be considered to inherently satisfy the claimed electrolyte swelling degree. Further, the data above alone defeats inherency.

(Remarks, at 8:2-10:2, emphasis in the original.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the claims, as claimed. The electrolyte swelling degree is claimed as “… an electrolyte solution swelling degree defined by Equation (1) of 200% or less …” (emphasis added), wherein Equation (1) is as follows.
“electrolyte solution swelling degree (%)={(W1−W0)/W0}×100	Equation (1)
wherein, in Equation (1), W0 is an initial weight of a polymer film prepared from the nitrile-based copolymer, and W1 is a weight of the polymer film which is measured after storing the polymer film at 60° for 48 hours in an electrolyte solution.”
Further, while the newly added limitation “the nitrile-based copolymer has a weight-average molecular weight of 200,000 g/mol to 300,000 g/mol” is not claimed to affect the “electrolyte solution swelling degree” of equation (1), as claimed, the examiner respectfully notes at least the following regarding the data provided in the instant specification:
Inventive example 3 includes a nitrile-based copolymer with a weight-average molecular weight of 310,000 g/mol, which is outside of the newly added claimed range.

Similarly, comparative example 3 includes a nitrile-based copolymer with a weight-average molecular weight of 290,000 g/mol, which is within the newly added claimed range.

In the final analysis, in light of all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723